DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Falconer (U.S. Pub. No. 2016/0166207) (previously cited) in view of Najarian et al. (U.S. Pub. No. 2012/0123232) (previously cited) and Hwang et al. (U.S. Pub. No. 2010/0136906).
Regarding claim 1, Falconer discloses:
A body area network system (abstract) comprising: a first body area network (BAN) enabled device (biofeedback monitoring device 110) (Abstract and paragraph 0018 disclose wherein the devices within the system transmits body coupled communication (BCC) reference signals and paragraph 0023 and 0027 discloses wherein the system includes a body area network (BAN) communication circuit for transmitting and receiving BAN signals) comprising: a control circuit (biofeedback analysis circuit 112) that operatively controls the first BAN enabled device (paragraph 0019-0021 and figure 5 disclose wherein the biofeedback monitoring device includes a biofeedback analysis circuit 112 for performing the signal analysis); a BAN communication interface (communication circuit 114); and an electromyography (EMG) sensor configured to sense an electrical potential of an area of tissue in contact with the EMG sensor (paragraphs 0019-0021 disclose wherein the system contains a biofeedback monitoring device 110 which includes an EMG monitoring device and electrodes 116 for determining EMG biofeedback signals, which would be indicative of electric potential of the users skin in contact with the electrodes 116); a body processor 122 and/or biofeedback analysis circuit 112) configured to: receive a first signal communicated from the EMG sensor, wherein the first signal indicates the sensed electrical potential of an area of tissue in contact with the EMG sensor (paragraphs 0022-0023 disclose wherein the electrode contact device 120 communicates with the biofeedback monitoring device 110 so as to determine a contact quality of the biofeedback monitoring device 110 and paragraphs 0019-0021 disclose wherein the biofeedback analysis circuit 112 performs the signal analysis received from the EMG device); evaluate the indicated electrical potential with respect to a predetermined value (paragraphs 0018-0019 and 0043-0044 disclose wherein the EMG signal received from the biofeedback monitoring device (electric potential) is compared to a threshold or reference value to determine “whether the contact between the electrode 116 of the biofeedback monitoring device 110 and the body of the user 102 has been compromised” and/or the contact quality); determine, based on the evaluation, that the first device is operatively positioned with respect to a user (paragraph 0018-0019 and 0028 discloses wherein the system determines a quality of contact between the electrode 116 and a body of the user; paragraphs 0043-0044 disclose wherein the signal received from the biofeedback monitoring device (electric potential) is compared to a threshold value to determine “whether the contact between the electrode 116 of the biofeedback monitoring device 110 and the body of the user 102 has been compromised”); cause the BAN communication interface to at least one of: communicate a notification to a second BAN enabled device (electrode contact device 120), the notification notifying the second device that the first device is operatively positioned (paragraph 0019 discloses wherein the biofeedback monitoring device 110 (first device) receives the biofeedback signals and performs signal analysis on the signals and transmits the signals to the electrode contact device 120 (second device) and wherein the received signal from the electrode contact device is used to indicate or determine contact quality); or receive one or more functional instructions from the second BAN enabled device (paragraph 0019 discloses wherein the biofeedback monitoring device (first device) is configured to receive BCC reference signals from the electrode contact analysis device 120 (second device) which include indicating contact quality).
Yet Falconer does not disclose:
determine, based on the evaluation of the indicated electrical potential, that the first device is operatively positioned at an intended location of a body of a user and causes a communication or notification of position when the first device is operatively positioned at the intended location. 
In the same field of sensor position recognition systems, Najarian discloses:
determine, based on the evaluation of the indicated electrical potential, that the first device is operatively positioned at an intended location of a body of a user and causes a communication or notification of position when the first device is operatively positioned at the intended location (paragraphs 0158-0160 disclose wherein operative position location of the electrodes is based on the electric potential or electropotential signal generated or measured by the electrodes and paragraph 0167 discloses wherein the system uses the measurement signal data of the electrodes to determine an acceptable/intended location for placement of the device and electrodes and wherein the device gives a success signal when the location or position is acceptable).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Falconer to incorporate determine, based 
Yet the combination does not particularly disclose:
activating the first device to perform communication when the first device is operatively positioned.
However, in the same field of human body contact devices, Hwang discloses:
activating the first device to perform communication when the first device is operatively positioned (abstract, paragraphs 0023, 0028, 0037, 0042, 0044, and 0051-0052 disclose wherein the system control switches on or activates the communication system between the human body contacts when the corresponding human body communication system is placed at an intended location (wrist and/or fingertip)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate activating the first device to perform communication when the first device is operatively positioned, as taught by Hwang, in order to allow for more accurate measurement by only allowing the system to switch on or activate when the system is properly placed or located at intended positions.
	Regarding claim 2, Falconer in view of Najarian and Hwang discloses the system of claim 1, Falconer further discloses:
wherein the body area detection engine is part of the control circuit (paragraphs 0019-0021 disclose wherein the biofeedback analysis circuit 112 of the biofeedback monitoring device 110 may be embodied as, or otherwise be similar to, a biofeedback analysis circuit found in a typical biofeedback monitoring device and may perform any intended analysis of the biofeedback signals).
	Regarding claim 3, Falconer in view of Najarian and Hwang discloses the system of claim 1, Falconer further discloses:
wherein the body area detection engine is part of a control circuit of the second BAN enabled device (paragraphs 0023-0024 discloses wherein the system includes an electrode contact analysis device 120 that includes a processor 122 including a microcontroller for controlling or performing the functions of the device and paragraphs 0022-0023 disclose wherein the electrode contact device 120 communicates with the biofeedback monitoring device 110 so as to determine a contact quality of the biofeedback monitoring device 110).
Regarding claim 4, Falconer in view of Najarian and Hwang discloses the system of claim 1, Falconer further discloses:
wherein the body area detection engine is hosted partially by the first BAN enabled device and hosted partially by the second BAN enabled device (paragraphs 0019-0021 disclose wherein the biofeedback analysis circuit 112 of the biofeedback monitoring device 110 may perform any intended analysis of the biofeedback signals and paragraphs 0023-0024 discloses wherein the system includes an electrode contact analysis device 120 that includes a processor 122 including a microcontroller for controlling or performing the functions of the device and paragraphs 0022-0023 disclose wherein the electrode contact device 120 communicates with the biofeedback monitoring device 110 so as to determine a contact quality of the biofeedback monitoring device 110).

 wherein the predetermined value is stored on the second BAN enabled device (paragraph 0044 discloses wherein the electrode contact analysis device 120 (second BAN device) determines whether the signal is greater than or equal to a threshold (predetermined value)). 
Regarding claim 7, Falconer in view of Najarian and Hwang discloses the system of claim 1, Falconer further discloses:
wherein the evaluation comprises comparing the indicated electrical potential and the predetermined value (paragraph 0044 discloses wherein the signal (electrical potential) is compared to a threshold (predetermined value)); and wherein the evaluation indicates that the second BAN enabled device is operatively positioned on a user when the indicated electrical potential and the predetermined value match (paragraphs 0044-0045 disclose wherein the signal (electrical potential) is compared to a threshold (predetermined value) to determine the quality of a contact and wherein the system determines the electrode is in proper contact when the signal is greater than or equal (matches) the threshold).
Regarding claim 8, Falconer in view of Najarian and Hwang discloses the system of claim 1, Falconer further discloses:
wherein the predetermined value represents a range of values, and wherein the indicated electrical potential matches the predetermined value when the indicated electrical potential is in the range of values (paragraphs 0044-0045 disclose wherein the signal (electrical potential) is compared to a threshold (predetermined value) to determine the quality of a contact and wherein the system determines the electrode is in proper contact when the signal is greater than or equal (matches) the threshold, such that the threshold represents a range of values (any number greater than or equal to the threshold) indicative of proper or quality contact).
Regarding claim 13, Falconer discloses:
A method for determining that a first BAN enabled device is operatively positioned (abstract, paragraphs 0018, 0023, and 00027 disclose wherein the system uses device in communication over a BAN to determine contact quality of the electrode devices) comprising: sensing, via an EMG sensor integrated into the first BAN enabled device (biofeedback monitoring device 110), an electrical potential of an area of tissue in contact with the EMG sensor (paragraphs 0019-0021 disclose wherein the system contains a biofeedback monitoring device 110 which includes an EMG monitoring device and electrodes 116 for determining EMG biofeedback signals, which would be indicative of electric potential of the users skin in contact with the electrodes 116); communicating a first signal from the EMG sensor to a body area detection engine (processor 122 and/or biofeedback analysis circuit 112), wherein the signal indicates the sensed electrical potential of the tissue in contact with the EMG sensor (paragraphs 0022-0023 disclose wherein the electrode contact device 120 communicates with the biofeedback monitoring device 110 so as to determine a contact quality of the biofeedback monitoring device 110 and paragraphs 0019-0021 disclose wherein the biofeedback analysis circuit 112 performs the signal analysis received from the EMG device); evaluating, by the body area detection engine, the indicated electrical potential with respect to a predetermined value (paragraphs 0018-0019 and 0043-0044 disclose wherein the EMG signal received from the biofeedback monitoring device (electric potential) is compared to a threshold or reference value to determine “whether the contact between the electrode 116 of the biofeedback monitoring device 110 and the body of the user 102 has been compromised” and/or the contact quality); determining, based on the evaluating, that the first device is operatively positioned with respect to a user (paragraph 0018-0019 and 0028 discloses wherein the system determines a quality of contact between the electrode 116 and a body of the user; paragraphs 0043-0044 disclose wherein the signal received from the biofeedback monitoring device (electric potential) is compared to a threshold value to determine “whether the contact between the electrode 116 of the biofeedback monitoring device 110 and the body of the user 102 has been compromised”); causing a BAN communication interface integrated into the first BAN enabled device to at least one of: communicate a notification to a second BAN enabled device (electrode contact device 120), the notification notifying the second device that the first device is operatively positioned (paragraph 0019 discloses wherein the biofeedback monitoring device 110 (first device) receives the biofeedback signals and performs signal analysis on the signals and transmits the signals to the electrode contact device 120 (second device) and wherein the received signal from the electrode contact device is used to indicate or determine contact quality); or receive one or more functional instructions from the second BAN enabled device (paragraph 0019 discloses wherein the biofeedback monitoring device (first device) is configured to receive BCC reference signals from the electrode contact analysis device 120 (second device) which include indicating contact quality).
Yet Falconer does not disclose:
determining, based on the evaluating of the indicated electrical potential, that the first device is operatively positioned at an intended location of a body of a user and causing a 
In the same field of sensor position recognition systems, Najarian discloses:
determining, based on the evaluating of the indicated electrical potential, that the first device is operatively positioned at an intended location of a body of a user and causing a communication or notification of position when the first device is operatively positioned at the intended location (paragraphs 0158-0160 disclose wherein operative position location of the electrodes is based on the electric potential or electropotential signal generated or measured by the electrodes and paragraph 0167 discloses wherein the system uses the measurement signal data of the electrodes to determine an acceptable/intended location for placement of the device and electrodes and wherein the device gives a success signal when the location or position is acceptable).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Falconer to incorporate determining, based on the evaluating of the indicated electrical potential, that the first device is operatively positioned at an intended location of a body of a user and causing a communication or notification of position when the first device is operatively positioned at the intended location, as taught by Najarian, in order to allow the system to automatically determine better locations for placement to get more accurate measurements and readings.
Yet the combination does not particularly disclose:
activating the first device to perform communication when the first device is operatively positioned.
However, in the same field of human body contact devices, Hwang discloses:
abstract, paragraphs 0023, 0028, 0037, 0042, 0044, and 0051-0052 disclose wherein the system control switches on or activates the communication system between the human body contacts when the corresponding human body communication system is placed at an intended location (wrist and/or fingertip)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate activating the first device to perform communication when the first device is operatively positioned, as taught by Hwang, in order to allow for more accurate measurement by only allowing the system to switch on or activate when the system is properly placed or located at intended positions.
Regarding claim 14, Falconer in view of Najarian and Hwang discloses the method of claim 13, Falconer further discloses:
wherein the body area detection engine is hosted by the first BAN enabled device (paragraphs 0019-0021 disclose wherein the biofeedback analysis circuit 112 of the biofeedback monitoring device 110 (first device) may be embodied as, or otherwise be similar to, a biofeedback analysis circuit found in a typical biofeedback monitoring device and may perform any intended analysis of the biofeedback signals).
Regarding claim 15, Falconer in view of Najarian and Hwang discloses the method of claim 13, Falconer further discloses:
wherein the body area detection engine is hosted by the second BAN enabled device (paragraphs 0023-0024 discloses wherein the system includes an electrode contact analysis device 120 that includes a processor 122 including a microcontroller for controlling or performing the functions of the device and paragraphs 0022-0023 disclose wherein the electrode contact device 120 communicates with the biofeedback monitoring device 110 so as to determine a contact quality of the biofeedback monitoring device 110).
Regarding claim 18, Falconer in view of Najarian and Hwang discloses the method of claim 13, Falconer further discloses:
wherein the predetermined value is stored on the second BAN enabled device (paragraph 0044 discloses wherein the electrode contact analysis device 120 (second BAN device) determines whether the signal is greater than or equal to a threshold (predetermined value)). 
Regarding claim 19, Falconer in view of Najarian and Hwang discloses the method of claim 13, Falconer further discloses:
wherein the evaluation comprises comparing the indicated electrical potential and the predetermined value (paragraph 0044 discloses wherein the signal (electrical potential) is compared to a threshold (predetermined value)); and wherein the evaluation indicates that the second BAN enabled device is operatively positioned on a user when the indicated electrical potential and the stored value match (paragraphs 0044-0045 disclose wherein the signal (electrical potential) is compared to a threshold (predetermined value) to determine the quality of a contact and wherein the system determines the electrode is in proper contact when the signal is greater than or equal (matches) the threshold).
Regarding claim 20, Falconer in view of Najarian and Hwang discloses the method of claim 13, Falconer further discloses:
wherein the stored value represents a range of values, and wherein the indicated electrical potential matches the predetermined value when the indicated electrical potential is in the range of values (paragraphs 0044-0045 disclose wherein the signal (electrical potential) is compared to a threshold (predetermined value) to determine the quality of a contact and wherein the system determines the electrode is in proper contact when the signal is greater than or equal (matches) the threshold, such that the threshold represents a range of values (any number greater than or equal to the threshold) indicative of proper or quality contact).
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Falconer in view of Najarian and Hwang, as applied to claims 1 and 13, and further in view of Druke et al. (U.S. Pub. No. 2018/0200514) (previously cited).
Regarding claim 5, Falconer in view of Najarian and Hwang discloses the system of claim 1, Falconer further discloses:
wherein the predetermined value is stored on the first BAN enabled device.
However, in the same field of BAN capable devices, Druke discloses:
wherein the predetermined value is stored on the first BAN enabled device (Paragraphs 0142-0143 disclose wherein the TNSS device which can include EMG sensors and is a biofeedback device similar to the biofeedback device (first BAN enabled device) of Falconer and is capable of transmitting data (including through a BAN; see paragraph 0077) to a second device and wherein the TNSS device can collect and store data and can include a database of values). 
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the predetermined value is stored on the first BAN enabled device, as taught by Druke, since Falconer includes a first biofeedback monitoring device and Druke discloses wherein the first biofeedback device is capable of storing data including a database of values. Thus, incorporating 
Regarding claim 17, Falconer in view of Najarian and Hwang discloses the method of claim 13, Falconer further discloses:
wherein the predetermined value is stored on the first BAN enabled device.
However, in the same field of BAN capable devices, Druke discloses:
wherein the predetermined value is stored on the first BAN enabled device (Paragraphs 0142-0143 disclose wherein the TNSS device which can include EMG sensors and is a biofeedback device similar to the biofeedback device (first BAN enabled device) of Falconer and is capable of transmitting data (including through a BAN; see paragraph 0077) to a second device and can collect and store data including databases and knowledge bases of value). 
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the predetermined value is stored on the first BAN enabled device, as taught by Druke, since Falconer includes a first biofeedback monitoring device and Druke discloses wherein the first biofeedback device is capable of storing data including a database of values. Thus, incorporating the storage mechanism of the TNSS device of Druke into the first BAN enabled biofeedback device of Falconer would enable the first BAN enabled biofeedback device to store a predetermined value, and would be a simple substitution for storing the predetermined value on . 
Claims 9, 10, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Falconer in view of Najarian and Hwang, as applied to claims 1 and 13, and further in view of Goslin et al. (U.S. Pub. No. 2017/0220104) (previously cited).
Regarding claim 9, Falconer in view of Najarian and Hwang discloses the system of claim 1, yet Falconer does not disclose:
wherein the EMG sensor communicates a second signal indicating a second sensed electrical potential of a second area of tissue contacted by the EMG sensor, wherein the body area detection engine evaluates the second indicated electrical potential with respect to a second predetermined value, and wherein the evaluation comprises determining, based on the second electrical potential indicated by the second signal and the second predetermined value, that a predetermined gesture has been performed by the user.
However, in the same field of EMG sensing devices, Goslin discloses:
wherein the EMG sensor communicates a second signal indicating a second sensed electrical potential of a second area of tissue contacted by the EMG sensor, wherein the body area detection engine evaluates the second indicated electrical potential with respect to a second predetermined value, and wherein the evaluation comprises determining, based on the second electrical potential indicated by the second signal and the second predetermined value, that a predetermined gesture has been performed by the user (Paragraphs 0027-0029 disclose wherein a monitor fitness band, including EMG sensors for determining electrical activity of the user’s muscle (electrical potential), determines if the user performs a particular gesture if the measured data exceeds a predefined threshold (predetermined value)).

Regarding claim 10, Falconer in view of Najarian, Hwang, and Goslin discloses the system of claim 9, yet Falconer does not disclose:
wherein the second signal is communicated by another EMG sensor.
However, in the same field of EMG sensing devices, Goslin discloses:
wherein the second signal is communicated by another EMG sensor (Paragraphs 0027-0029 disclose wherein the EMG sensors are located on a fitness band or device which is separate from the EMG sensor of Falconer).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the second signal is communicated by another EMG sensor, as taught by Goslin, so as to have the EMG sensors on a separate band or device to separately determine motion or gesture activities of the user. 
Regarding claim 12, Falconer in view of Najarian and Hwang discloses the system of claim 1, yet Falconer does not disclose:

However, in the same field of EMG sensing devices, Goslin discloses:
wherein the first device contains another input sensor and wherein the evaluation comprises further determining that a gesture has been performed by the user based on input from the other input sensor (Paragraphs 0024-0029 disclose wherein a monitor fitness band, having multiple sensors including EMG sensors and IMU sensors to determine if the user performs a particular gesture).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first device contains another input sensor and wherein the evaluation comprises further determining that a gesture has been performed by the user based on input from the other input sensor, as taught by Goslin, in order to more accurately determine specific motions, gestures, or artifacts performed by the user within the analysis system by using multiple sensors for analysis. 
Regarding claim 21, Falconer in view of Najarian and Hwang discloses the system of claim 13, yet Falconer does not disclose:
Communicating a second signal indicating a second sensed electrical potential of a second area of tissue contacted by the EMG sensor to the body are detection module; evaluating the second indicated electrical potential with respect to a second predetermined value, and determining, based on the electrical potential indicated by the second signal and the second predetermined value, that a predetermined gesture has been performed by the user.
However, in the same field of EMG sensing devices, Goslin discloses:
Paragraphs 0027-0029 disclose wherein a monitor fitness band, including EMG sensors for determining electrical activity of the user’s muscle (electrical potential), determines if the user performs a particular gesture if the measured data exceeds a predefined threshold (predetermined value)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the EMG sensor communicates a second signal indicating a second sensed electrical potential of a second area of tissue contacted by the EMG sensor, wherein the body area detection engine evaluates the second indicated electrical potential with respect to a second predetermined value, and wherein the evaluation comprises determining, based on the second electrical potential indicated by the second signal and the second predetermined value, that a predetermined gesture has been performed by the user, as taught by Goslin, in order to determine specific motions, gestures, or artifacts performed by the user within the analysis system.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Falconer in view of Najarian, Hwang, and Goslin, as applied to claim 9, and further in view of Druke. 
Regarding claim 11, Falconer in view of Najarian and Goslin discloses the system of claim 9, yet Falconer does not disclose:
wherein the second signal is communicated by a third BAN enabled device.

wherein the second signal is communicated by a third BAN enabled device (Figure 16 discloses wherein there are three TNSS devices 1610 and paragraphs 0142 and 0189 disclose wherein the TNSS devices contain EMG electrodes and at least paragraphs 0077 and 0083 disclose wherein the TNSS devices communicate by BAN).
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the second signal is communicated by a third BAN enabled device, as taught by Druke, so that the system can sense and receive data from multiple areas of the body.
Response to Amendment
Applicant amended claims 1 and 13 in the response filed 11/30/2021. 
Response to Arguments
Applicant’s arguments, see pages 7-9 of Applicant’s response, filed 11/30/2021, with respect to the rejection(s) of claims 1-15 and 17-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hwang.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792